Citation Nr: 0117085	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-03 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder with headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1939 to 
January 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which increased the disability rating for 
the veteran's for service-connected post-traumatic stress 
disorder (PTSD) to 30 percent, effective May 5, 1998.  The 
notice of disagreement was received in April 1999, the 
statement of the case was issued in February 2000, and the 
substantive appeal was received in February 2000.  The 
disability rating was subsequently increased to 50 percent, 
effective from May 5, 1998, by rating decision in February 
2000.  By rating decision in April 2000, the rating was 
increased to 70 percent, effective from May 5, 1998.  

In his February 2000 substantive appeal, the veteran 
requested a Board hearing.  However, the record reflects the 
veteran failed to appear for a Board hearing scheduled in May 
2001.  

In May 2001, the veteran's representative submitted a claim 
of entitlement to secondary service connection by aggravation 
for a heart condition and angina.  This issue has not been 
addressed by the RO and is therefore referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected PTSD is manifested by 
symptoms of hypervigilance, intrusive thoughts, startle 
response, depression, chronic sleep difficulties, anger, 
irritability, impaired impulse control, memory loss and 
headaches result in occupational and social impairment with 
deficiencies in most areas such as family relationships and 
mood.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
several VA examination reports as well as VA clinical records 
and private treatment records.  Significantly, no additional 
pertinent evidence has been identified by the veteran or his 
representative as relevant to the issue on appeal.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of these issues.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased evaluation 
of service-connected PTSD.  The discussions in the rating 
decision, statement of the case, and supplemental statements 
of the case have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Additionally, the veteran 
was scheduled for a hearing before a Member of the Board, but 
failed to appear.  The Board therefore finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  

Factual Background

A review of the record reflects that in an April 1943 rating 
decision, service connection was granted for traumatic 
psychoneurosis, evaluated as 10 percent disabling, effective 
from February 13, 1943.  In a December 1943 rating decision, 
the RO determined that a 30 percent evaluation, effective 
from July 19, 1943, was warranted for the veteran's service-
connected psychoneurosis.  It was also noted that this 
service-connected disability was incurred in combat.  A 
December 1949 rating decision reduced the veteran's service-
connected psychoneurosis to 10 percent disabling, effective 
from February 1, 1950.  

In May 1998, the veteran sought entitlement to an increased 
evaluation of his service-connected PTSD.  A July 1998 VA 
Social and Industrial Survey reflects the veteran and his 
spouse had been married for fifty-six years.  This report 
reflects a detailed history of the veteran's World War II 
experiences, including the attack on Pearl Harbor and being 
shot down while in an airplane.  The social worker noted that 
the veteran became upset while describing his war experiences 
and was physically shaking.  The veteran reported 
hospitalizations for nervousness and heart problems after his 
discharge from service.  He also reported experiencing 
headaches constantly since the war.  It was noted that the 
veteran did have somewhat of a temper, but his wife stated it 
had never been a problem.  The veteran reported difficulty 
sleeping, nightmares, and daily thoughts about the war.  The 
veteran also reported experiencing a startle response.  It 
was noted the veteran had many close friends and was very 
active socially.  The veteran's spouse reported that he had a 
lot of depression and would isolate himself for about two 
hours four or five times a week.  It was noted the veteran 
had never been on psychiatric medication.  

Upon VA PTSD examination dated in July 1998, mental status 
examination revealed the veteran made good eye contact and 
appeared in good reality contact.  Grooming was noted as 
appropriate.  He was alert to day, date, time, season, and 
purpose of the interview.  Cognitive function was noted as 
grossly intact.  The examiner noted the veteran appeared 
hypervigilant and he suffered signs of emotional and 
physiologic reactivity as combat trauma was discussed.  No 
signs of psychosis were noted and the veteran's thoughts were 
clear, logical, and sequential.  Spontaneous speech was 
fluent with intact syntax and grammar.  No evidence of word-
finding difficulties or paraphasic errors was noted.  The 
examiner noted the veteran suffered frequent nightmares 
regarding combat trauma occurring about three to five times 
per night.  It was also noted the veteran had slept in a 
chair most of his life because he felt "more on guard" in a 
sitting position than lying in his bed.  Sleep was noted as 
poor.  

The examiner noted the veteran suffered intrusive daytime 
recollections of World War II about two to three times per 
month.  The veteran became tearful and complained of his 
heart pounding when describing his experiences during the 
attack on Pearl Harbor.  He also expressed feelings of guilt 
for surviving when others did not.  It was also noted the 
veteran had always suffered a startle response and he had 
difficulty controlling his temper.  The veteran denied 
suicidal or homicidal ideation.  The examiner noted a 
diagnostic impression of chronic PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 60.  The examiner 
opined that the veteran had suffered from the symptoms of 
PTSD most of his life.  He also noted the veteran was 
actively involved in raising his four children and had a good 
relationship with his wife.  The examiner further opined that 
the veteran's PTSD symptomatology appeared to have caused 
mild to moderate social and vocational stress throughout his 
life.  

In an August 1998 rating decision, the RO determined that a 
30 percent evaluation was warranted for the veteran's 
service-connected PTSD, effective from May 5, 1998.

VA treatment records dated in 1999 reflect the veteran 
reported increased instances of anger, short-temper, and 
irritability over the past year.  The veteran also reported 
low energy and lack of enjoyment in activities.  He also 
endorsed sleep difficulties and nightmares involving his 
combat experiences in Pearl Harbor.  It was noted the veteran 
had cognitive impairment with several possible etiologies, 
including PTSD and early dementia.  It was also noted the 
veteran was experiencing a sensation of generalized 
disorganization and inability to manage his home life.  A 
June 1999 clinical record reflects the veteran reported that 
his nerves were shot and he was gritting his teeth so much 
they were starting to chip.  The veteran's spouse reported he 
was more easily upset, agitated, and figidity since a 
vacation that exposed him to ships and barges.  Nightmares, 
flashbacks, hypervigilance, and intrusive thoughts were also 
noted.  The veteran's mood was described as nervous and 
upset; his affect was constricted and congruent.  The 
examiner noted the veteran's PTSD was fairly symptomatic with 
significant worsening after being exposed to triggers such as 
ships.  It was also noted the veteran continued to have a 
certain amount of anxiety and irritability despite 
medication.  

In April 1999, the RO received a statement from the veteran's 
spouse, wherein she reiterated that he had experienced 
continuous and devastating nightmares throughout the years.  
She also stated that he slept only four hours a night, the 
rest of the time he was acutely aware of what was going on in 
the neighborhood.  

In a February 2000 rating decision, the RO determined that a 
50 percent evaluation was warranted for the veteran's 
service-connected PTSD, effective from May 5, 1998.  

A VA neurological examination dated in March 2000 reflects 
complaints of headaches since the attack on Pearl Harbor and 
associated with diarrhea.  Mental status examination revealed 
the veteran to be alert and oriented with fluent speech.  The 
examiner opined that based on the symptoms of headaches of an 
unremitting nature since the 1940's, the aggravation directly 
related to symptoms of PTSD and the association of 
improvement of headache with diarrhea are indicative of 
psychogenic headaches related to PTSD.  The examiner also 
noted the headaches might also be aggravated by poor sleep.  

A private psychiatric assessment dated in March 2000 reflects 
continued problems with anger and rage as well as chronic 
sleep deprivation.  The veteran reported losing many jobs 
after his discharge from service because of his anger.  The 
examiner noted recent memory impairment, a rambling thought 
process, sleep disturbance, fatigue, and agitation.  The 
veteran reported experiencing daily flashbacks, inability to 
sleep in a bed, and anger that made him verbally unkind and 
irritable.  It was noted the veteran took short naps in a 
chair.  A GAF score of 45 was noted.  

In an April 2000 rating decision, the RO determined that a 70 
percent evaluation was warranted for the veteran's service-
connected PTSD, effective from May 5, 1998.  

Relevant VA treatment records dated in 2000 reflect 
difficulty with short-term memory and a slightly constricted 
affect.  It was noted that the veteran appeared to be calmer 
and less irritable on his current medication.  The veteran's 
orientation, attention, language comprehension, judgment, and 
reasoning skills were noted as normal.  His memory was noted 
as severely impaired.  It was noted that depression and PTSD 
could affect concentration and short-term memory, but this 
significant of impairment was not expected.  

Relevant private treatment records dated in 2000 are silent 
for any treatment or diagnoses related to the veteran's 
service-connected PTSD.  

Upon VA PTSD examination dated in January 2001, the veteran 
denied suffering from any more severe symptoms of PTSD than 
he described when first evaluated in July 1998.  He reported 
thinking about the attack on Pearl Harbor often and dreaming 
about it every once in awhile.  He also reported continued 
difficulties with sleeping and irritability.  It was noted 
the veteran had at least 50 friends from his Pearl Harbor 
survivor's club, veteran's organization, and neighbors.  It 
was also noted that he enjoyed going to veteran's meetings, 
spending time with his grandchildren and great grandchildren.  
He reported being the Ambassador of his town involving 
greeting new business owners.  The veteran was oriented to 
person, place and time, but not to the purpose of the 
evaluation.  He was unable to recall three words after a 
five-minute delay, perform serial 7's, or list more than one 
of the five most recent presidents.  The examiner noted the 
veteran continued to meet the criteria for mild symptoms of 
PTSD that had not appreciably changed since his evaluation in 
July 1998.  The examiner noted that if the veteran were not 
of retirement age, he would be fully capable of working.  The 
veteran did not display a history of abnormalities of conduct 
or judgment.  A relevant diagnosis of chronic, mild PTSD was 
noted.  

A January 2001 VA neurological examination reflects 
complaints of daily headaches.  An impression of PTSD with 
chronic headaches occurring nightly, associated with 
nightmares and interrupted sleep, was noted.  

Treatment records received from a private physician in March 
2001 reflect fairly progressive memory loss.  It was noted 
the veteran was unable to retain new facts.  No aggressive 
behaviors were noted and the veteran was able to groom 
himself and perform activities of daily living.  It was also 
noted the veteran's spouse did some of the instrumental 
activities of daily living for him.  The veteran was oriented 
to person, place, and time, but did not know who was the 
President.  

Private hospital records dated in 2001 reflect a physician 
opined that the veteran's PTSD lead to uncontrollable anger 
and that during those anger outbursts, he had severe angina 
with hypotension.  An April 2001 private physician's report 
reflects diagnoses of coronary artery disease, congestive 
heart failure, and dementia.  It was noted the veteran could 
not walk unaided and was restricted in his ability to feed, 
bathe, and dress himself.  These restrictions were described 
as related to end-stage congestive heart failure.  It was 
also noted the veteran could not leave his home unattended 
and required nursing home care.  

In an April 2001 rating decision, the RO granted entitlement 
to non-service-connected pension benefits and aid and 
attendance benefits.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
which require the evaluation of the complete medical history 
of the claimant's condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under the current rating 
criteria, a 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See  Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
Diagnostic Code 9411.  

Following a thorough review of the evidence of record, the 
Board is compelled to conclude that entitlement to an 
evaluation in excess of 70 percent is not warranted for the 
veteran's service-connected PTSD.  The evidence demonstrates 
that the veteran's PTSD is manifested by symptoms of 
hypervigilance, intrusive thoughts, startle response, 
depression, chronic sleep difficulties, anger, and 
irritability.  These symptoms, as well as the veteran's 
memory loss, and cognitive impairment are indicative of no 
more than a 70 percent evaluation in that they demonstrate 
occupational and social impairment in most areas such as 
family relationships and mood due to such symptoms as near-
continuous depression, impaired impulse control, and 
difficulty in adapting to stressful circumstances.  

The evidence does not demonstrate that the veteran's PTSD 
causes gross impairment in thought processes or 
communication, persistent delusions, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, or memory loss for names of 
close relatives or own name.  The Board notes that the 
January 2001 VA examination noted a diagnosis of chronic mild 
PTSD.  The examiner also opined that the veteran would be 
fully capable of working if he was not of retirement age.  
This evidence is consistent with the July 1998 VA examination 
finding mild to moderate social and vocational stress.  Thus, 
entitlement to an evaluation in excess of 70 percent is not 
warranted.  

In closing, the Board emphasizes that only the degree of 
impairment due to the PTSD is under consideration.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) (West 1991) and the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

